                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

HAROLD SHAWGNESSY SIMS                                                      PLAINTIFF

v.                              4:18CV00652 SWW

CINTHIA THAYOR, Circuit Court
Judge, et al.                                                           DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 29th day of October, 2018.

                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
                                            




                                            
 
